Hooker, J.
(concurring). I do not concur in the statement that it was reprehensible for the prosecutor to say in his argument that “ it is common knowledge that people burn buildings for insurance.” It is as much a fact of which courts and juries may take judicial notice as is the fact commonly known that men commit burglary, robbery, and homicide for gain.
*12There should be no impropriety in saying to a jury any of these things in a case where the proof warrants the submission of such a question to the jury, for, if it is possible to suppose a juror ignorant of such fact, it would be full time to advise him of it.
I agree in affirming the verdict in the case.
Moore, J., concurred with Hooker, J.'